Filed 6/15/22 P. v. Roberts CA4/1


                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.




                 COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                              STATE OF CALIFORNIA



 THE PEOPLE,                                                                  D079841

            Plaintiff and Respondent,

            v.                                                                (Super. Ct. No. SCS214986)

 KERY RASHAD ROBERTS,

            Defendant and Appellant.


          APPEAL from an order of the Superior Court of San Diego County,
Michael J. Popkins, Judge. Affirmed.
          Pauline E. Villanueva, under appointment by the Court of Appeal, for
Defendant and Appellant.
          No appearance for Plaintiff and Respondent.
          A jury convicted Kery Rashad Roberts of five counts of robbery (Pen.

Code,1 § 211) and one count of burglary (§ 459). Roberts admitted a serious




1         All further statutory references are to the Penal Code.
felony prior conviction (§ 667, subd (a)(1)); one strike prior (§ 667, subds. (b)-
(i)); and two prison priors (§ 667.5, subd. (b)). Roberts was sentenced to a
determinate term of 21 years four months in prison.
      Roberts appealed and this court affirmed the judgment in an
unpublished opinion. (People v. Roberts (May 17, 2010, D055085).)
      In 2021, Roberts filed a motion to correct his sentence, based
principally on recent changes to section 654 arising from the passage of
Senate Bill Nos. 81 and 483.
      The court denied the motion. The court found that each conviction was
based on a separate event, each event taking place at a different time and
location. Accordingly, section 654 was not implicated by the separate
sentences imposed for each conviction.
      Roberts filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende), indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Roberts the opportunity
to file his own brief on appeal, but he has not responded.

                                 DISCUSSION2
      As we have indicated appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified a possible issue that was considered in evaluating the potential
merits of this appeal: Whether the court erred in finding section 654 did not
apply to Roberts’s convictions in this case.


2     The facts of the underlying offenses are set forth in our previous
opinion. We will not repeat them here.
                                         2
     We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Roberts on this appeal.
                               DISPOSITION
     The order denying appellant’s request for resentencing is affirmed.




                                                              HUFFMAN, J.

WE CONCUR:




McCONNELL, P. J.




DO, J.




                                     3